Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT




by and among


Alewine Limited Liability Company,


A Nevada limited liability company




LILM, INC.


a Nevada Corporation




Kent Campbell,


Denis Espinoza


and


Legal & Compliance, LLC, as Escrow Agent








Dated as of September ___, 2013
 
 
 
 

--------------------------------------------------------------------------------

 



   
PAGE
ARTICLE I REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE PURCHASERS
     
Section 1.01
Authority of the Purchasers; Execution of Agreement
1
Section 1.02
Purchaser’s Experience.
1
   
ARTICLE II REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE SELLER AND THE
COMPANY
     
Section 2.01
Organization
2
Section 2.02
Capitalization
2
Section 2.03
Subsidiaries and Predecessor Corporations
2
Section 2.04
Financial Statements.
2
Section 2.05
Information
2
Section 2.06
Options or Warrants
2
Section 2.07
Absence of Certain Changes or Events
2
Section 2.08
Litigation and Proceedings
3
Section 2.09
Contracts.
3
Section 2.10
No Conflict With Other Instruments
4
Section 2.11
Compliance With Laws and Regulations
4
Section 2.12
Approval of Agreement
4
Section 2.13
Material Transactions or Affiliations
4
Section 2.14
The Company Schedules
4
Section 2.15
Bank Accounts; Power of Attorney
4
Section 2.16
Valid Obligation.
5
Section 2.17
SEC Filings
5
Section 2.18
OTC Markets Quotation and DTC.
5
Section 2.19
Exchange Act Compliance.
6
Section 2.20
Insurance Policies.
6
Section 2.21
Employee Benefit Plans and Agreements
6

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III SHARE PURCHASE
     
Section 3.01
The Sale and Purchase.
6
Section 3.02
Closing
6
Section 3.03
Closing Events
7
Section 3.04
Termination
7
Section 3.05
Escrow Account
7
   
ARTICLE IV SPECIAL COVENANTS
     
Section 4.01
Access to Properties and Records
9
Section 4.02
Delivery of Books and Records
9
Section 4.03
The Company SEC Filings.
9
Section 4.04
Designation of Directors and Officer.
9
Section 4.05
Indemnification.
9
Section 4.06
The Acquisition of the Company Common Stock
10
Section 4.07
Payment of Liabilities.
11
Section 4.08
Assistance with Post-Closing SEC Reports and Inquiries.
11
   
ARTICLE V CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER
     
Section 5.01
Accuracy of Representations and Performance of Covenants
11
Section 5.02
No Governmental Prohibition
12
Section 5.03
Consents
12
   
ARTICLE VI CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER
     
Section 6.01
Accuracy of Representations and Performance of Covenants
12
Section 6.02
Officer’s Certificate
12
Section 6.03
Good Standing
12
Section 6.04
No Governmental Prohibition
12
Section 6.05
Consents
13
Section 6.06
Shareholder Report
13
Section 6.07
Other Items
13

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII MISCELLANEOUS
     
Section 7.01
Brokers
13
Section 7.02
Governing Law
13
Section 7.03
Notices
13
Section 7.04
Attorney’s Fees
14
Section 7.05
Confidentiality
14
Section 7.06
Public Announcements and Filings
14
Section 7.07
Schedules; Knowledge
15
Section 7.08
Third Party Beneficiaries
15
Section 7.09
Expenses
15
Section 7.10
Entire Agreement
15
Section 7.11
Survival; Termination
15
Section 7.12
Counterparts
15
Section 7.13
Amendment or Waiver
15
Section 7.14
Best Efforts
15
Section 7.15
Role of Counsel
16

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
SHARE PURCHASE AGREEMENT
 
THIS SHARE PURCHASE AGREEMENT (the “Agreement”) is entered into as of this
20th  day of September 2013, among Alewine Limited Liability Company, a Nevada
limited liability company (the “Seller”), LILM, INC., a Nevada corporation (the
“Company”), Kent Campbell (“Campbell”), Denis Espinoza (“Espinoza”) and Legal &
Compliance, LLC, as Escrow Agent (the “Escrow Agent”).  Campbell and Espinoza
may hereafter be referred to individually as “Purchaser” and collectively as
“Purchasers”.


W I T N E S S E T H:


WHEREAS, Seller owns 1,863,475 shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”); and


WHEREAS, the Purchasers desire to purchase an aggregate of 1,788,475 shares of
the Common Stock (the “Shares”) from the Seller on the terms and conditions set
forth in this Agreement; and


WHEREAS, the Seller desires to sell the Shares to the Purchasers on the terms
and conditions set forth in this Agreement; and


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the Seller and the Purchasers hereby agree as follows:


ARTICLE I
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE PURCHASERS


As an inducement to, and to obtain the reliance of the Company, except as set
forth in the Purchaser’s Schedules (as hereinafter defined), the Purchasers
represent and warrant as of the Closing Date (as hereinafter defined), as
follows:


Section 1.01 Authority of the Purchasers; Execution of Agreement
 
.  The Purchasers have all requisite power, authority, and capacity to enter
into this Agreement and to perform the transactions and obligations to be
performed by Purchasers hereunder.  No consent, authorization, approval,
license, permit or order of, or filing with, any person or governmental
authority is required in connection with the execution of the transactions and
obligations to be performed by Purchasers hereunder.  This Agreement has been
duly executed and delivered by the Purchasers and constitutes a valid and
legally binding obligation of the Purchasers, enforceable in accordance with its
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws.
 
Section 1.02 Purchaser’s Experience.                                           
 
Each Purchaser is an experienced and sophisticated investors, able to fend for
itself in the transactions contemplated by this Agreement, and has such
knowledge and experience in financial and business matters that it is capable of
evaluating the risks and merits of acquiring the Shares.


ARTICLE II
 
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE SELLER AND THE COMPANY
 
As an inducement to, and to obtain the reliance of the Purchasers, except as set
forth in the Company Schedules (as hereinafter defined), the Company represents
and warrants, as of the date hereof and as of the Closing Date, as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
Section 2.01 Organization
 
.  The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada and has the corporate power and
is duly authorized under all applicable laws, regulations, ordinances, and
orders of public authorities to carry on its business in all material respects
as it is now being conducted.  Included in the Company Schedules are complete
and correct copies of the certificate of incorporation and bylaws of the Company
as in effect on the date hereof. The execution and delivery of this Agreement
does not, and the consummation of the transactions contemplated hereby will not,
violate any provision of the Company’s certificate of incorporation or
bylaws.  The Company has taken all action required by law, its certificate of
incorporation, its bylaws, or otherwise to authorize the execution and delivery
of this Agreement, and the Company has full power, authority, and legal right
and has taken all action required by law, its certificate of incorporation,
bylaws, or otherwise to consummate the transactions herein contemplated.
 
Section 2.02 Capitalization
 
.  The Company’s authorized capitalization consists of (a) 25,000,000 shares of
common stock, par value $0.001 per share (“the Common Stock”), of which
2,633,750 shares are issued and outstanding.  All issued and outstanding shares
are legally issued, fully paid, and non-assessable and not issued in violation
of the preemptive or other rights of any person.
 
Section 2.03 Subsidiaries and Predecessor Corporations
 
.  Except Lil Marc, Inc., the Company does not have any predecessor
corporation(s), subsidiaries, and does not own, beneficially or of record, any
shares of any other corporation. However, the Company is a subsidiary of its
parent corporation.
 
Section 2.04 Financial Statements.
 
(a) All financial statements of the Company as filed with the SEC have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved. The Company balance sheets
are true and accurate and present fairly as of their respective dates the
financial condition of the Company.  As of the date of such balance sheets,
except as and to the extent reflected or reserved against therein, the Company
had no liabilities or obligations (absolute or contingent) which should be
reflected in the balance sheets or the notes thereto prepared in accordance with
generally accepted accounting principles, and all assets reflected therein are
properly reported and present fairly the value of the assets of the Company, in
accordance with generally accepted accounting principles. The statements of
operations, stockholders’ equity and cash flows reflect fairly the information
required to be set forth therein by generally accepted accounting principles.
 
(b) The Company has no liabilities with respect to the payment of any federal,
state, county, local or other taxes (including any deficiencies, interest or
penalties), except for taxes accrued but not yet due and payable.
 
(c) The Company has timely filed all state, federal or local income and/or
franchise tax returns required to be filed by it from inception to the date
hereof.  Each of such income tax returns reflects the taxes due for the period
covered thereby, except for amounts which, in the aggregate, are immaterial.  In
addition, all such tax returns are correct and complete in all material
respects.  All taxes of the Company which are (i) shown as due on such tax
returns, (ii) otherwise due and payable or (iii) claimed or asserted by any
taxing authority to be due, have been paid, except for those taxes being
contested in good faith and for which adequate reserves have been established in
the financial statements included in the Financial Statements in accordance with
GAAP.  There are no liens for any taxes upon the assets of the Company, other
than statutory liens for taxes not yet due and payable.  The Company does not
know of any proposed or threatened tax claims or assessments.
 
(d) The books and records, financial and otherwise, of the Company are in all
material aspects complete and correct and have been maintained in accordance
with good business and accounting practices
 
(e) All of the Company’s assets are reflected on its financial statements, and,
except as set forth in the Company Schedules or the financial statements of the
Company or the notes thereto, the Company has no liabilities, direct or
indirect, matured or unmatured, contingent or otherwise.
 
Section 2.05 Information
 
.  The information concerning the Company set forth in this Agreement and the
Company Schedules is complete and accurate in all material respects and does not
contain any untrue statements of a material fact or omit to state a material
fact required to make the statements made, in light of the circumstances under
which they were made, not misleading.


Section 2.06 Options or Warrants
 
.  Except as set forth in Schedule 2.06, there are no options, warrants,
convertible securities, subscriptions, stock appreciation rights, phantom stock
plans or stock equivalents or other rights, agreements, arrangements or
commitments (contingent or otherwise) of any character issued or authorized by
the Company relating to the issued or unissued capital stock of the Company
(including, without limitation, rights the value of which is determined with
reference to the capital stock or other securities of the Company) or obligating
the Company to issue or sell any shares of capital stock of, or options,
warrants, convertible securities, subscriptions or other equity interests in,
the Company.  There are no outstanding contractual obligations of the Company to
repurchase, redeem or otherwise acquire any shares of the Company Common Stock
of the Company or to pay any dividend or make any other distribution in respect
thereof or to provide funds to, or make any investment (in the form of a loan,
capital contribution or otherwise) in, any person.
 
Section 2.07 Absence of Certain Changes or Events
 
.  Since the date of the most recent Company balance sheet included in the
Company SEC Reports, as hereinafter defined:
 
(a) there has not been (i) any material adverse change in the business,
operations, properties, assets or condition of the Company or (ii) any damage,
destruction or loss to the Company (whether or not covered by insurance)
materially and adversely affecting the business, operations, properties, assets
or condition of the Company;
 
(b) except as reflected in the Company SEC Reports,  the Company has not (i)
amended its certificate of incorporation or bylaws except as required by this
Agreement; (ii) declared or made, or agreed to declare or make any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of its capital
stock; (iii) waived any rights of value which in the aggregate are outside of
the ordinary course of business or material considering the business of the
Company; (iv) made any material change in its method of management, operation,
or accounting; (v) entered into any transactions or agreements other than in the
ordinary course of business; (vi) made any accrual or arrangement for or payment
of bonuses or special compensation of any kind or any severance or  termination
pay to any present or former officer or employee; (vii) increased the rate of
compensation payable or to become payable by it to any of its officers or
directors or any of its salaried employees; or  (viii) made any increase in any
profit sharing, bonus, deferred compensation, insurance, pension, retirement, or
other employee benefit plan, payment, or arrangement, made to, for or with its
officers, directors, or employees;
 
 
2

--------------------------------------------------------------------------------

 
 
(c) the Company has not (i) granted or agreed to grant any options, warrants, or
other rights for its stock, bonds, or other corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (iii) paid or
agreed to pay any material obligations or liabilities (absolute or contingent)
other than current liabilities reflected in or shown on the most recent the
Company balance sheet and current liabilities incurred since that date in the
ordinary course of business and professional and other fees and expenses in
connection with the preparation of this Agreement and the consummation of the
transaction contemplated hereby; (iv) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights, or canceled, or agreed to
cancel, any debts or claims; (v) made or permitted any amendment or termination
of any contract, agreement, or license to which it is a party if such amendment
or termination is material, considering the business of the Company; or (vi)
issued, delivered or agreed to issue or deliver, any stock, bonds or other
corporate securities including debentures (whether authorized and unissued or
held as treasury stock), except in connection with this Agreement; and
 
(d) The Company has not become subject to any law or regulation which materially
and adversely affects, or in the future, may adversely affect, the business,
operations, properties, assets or condition of the Company.
 
Section 2.08 Litigation and Proceedings
 
There are no actions, suits, proceedings or investigations pending or, to the
knowledge of the Company after reasonable investigation, threatened by or
against the Company or affecting the Company or its properties, at law or in
equity, before any court or other governmental agency or instrumentality,
domestic or foreign, or before any arbitrator of any kind except as disclosed in
the Company Schedules.  The Company has no knowledge of any default on its part
with respect to any judgment, order, writ, injunction, decree, award, rule or
regulation of any court, arbitrator, or governmental agency or instrumentality
or any circumstance which after reasonable investigation would result in the
discovery of such default.
 
Section 2.09 Contracts.
 
(a) Except as set forth Schedule, the Company is not a party to, and its assets,
products, technology and properties are not bound by, any leases, contract,
franchise, license agreement, agreement, debt instrument, obligation,
arrangement, understanding or other commitments whether such agreement is in
writing or oral (“Contracts”).
 
(b) The Company is not a party to or bound by, and the properties of the Company
are not subject to any Contract, agreement, other commitment or instrument; any
charter or other corporate restriction; or any judgment, order, writ,
injunction, decree, or award; and
 
(c) The Company is not a party to any oral or written (i) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
(iii) agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, (vi) collective bargaining agreement; or (vii)
agreement with any present or former officer or director of the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 2.10 No Conflict With Other Instruments
 
.  The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, constitute a default under, or terminate, accelerate or modify the
terms of, any indenture, mortgage, deed of trust, or other material agreement or
instrument to which the Company is a party or to which any of its assets,
properties or operations are subject.
 
Section 2.11 Compliance With Laws and Regulations
 
.  The Company has complied with all United States federal, state or local or
any applicable foreign statute, law, rule, regulation, ordinance, code, order,
judgment, decree or any other applicable requirement or rule of law (a “Law”)
applicable to the Company and the operation of its business.  This compliance
includes, but is not limited to, the filing of all reports to date with federal
and state securities authorities.
 
Section 2.12 Approval of Agreement
 
.  The Board of Directors of the Company has authorized the execution and
delivery of this Agreement by the Company and has approved this Agreement and
the transactions contemplated hereby.
 
Section 2.13 Material Transactions or Affiliations
 
.  Except as disclosed herein and in the Company Schedules, there exists no
contract, agreement or arrangement between the Company and any predecessor and
any person who was at the time of such contract, agreement or arrangement an
officer, director, or person owning of record or known by the Company to own
beneficially, 5% or more of the issued and outstanding common stock of the
Company and which is to be performed in whole or in part after the date hereof
or was entered into not more than three years prior to the date hereof.  Neither
any officer, director, nor 5% Shareholders of the Company has, or has had since
inception of the Company, any known interest, direct or indirect, in any such
transaction with the Company which was material to the business of the
Company.  The Company has no commitment, whether written or oral, to lend any
funds to, borrow any money from, or enter into any other transaction with, any
such affiliated person.
 
Section 2.14 The Company Schedules
 
.  The Company and Seller have delivered to the Purchasers the Company Schedules
identified in this Agreement which are dated the date of this Agreement, all
certified by the chief executive officer of the Company to be complete, true,
and accurate in all material respects as of the date of this Agreement.  The
Company shall cause the Company Schedules and the instruments and data delivered
to the Purchasers hereunder to be promptly updated after the date hereof up to
and including the Closing Date.
 
Section 2.15 Bank Accounts; Power of Attorney
 
.  Set forth in the Company Schedules is a true and complete list of (a) all
accounts with banks, money market mutual funds or securities or other financial
institutions maintained by the Company within the past twelve (12) months, the
account numbers thereof, and all persons authorized to sign or act on behalf of
the Company, (b) all safe deposit boxes and other similar custodial arrangements
maintained by the Company within the past twelve (12) months, (c) the check
ledger for the last 12 months, and (d) the names of all persons holding powers
of attorney from the Company or who are otherwise authorized to act on behalf of
the Company with respect to any matter, other than its officers and directors,
and a summary of the terms of such powers or authorizations.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 2.16 Valid Obligation.
 
  This Agreement and all agreements and other documents executed by the Company
in connection herewith constitute the valid and binding obligation of the
Company, enforceable in accordance with its or their terms, except as may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought.
 
Section 2.17 SEC Filings
 
Financial Statements. 
 
(a) The Company has made available to the Purchasers a correct and complete
copy, or there has been available on EDGAR, copies of each report, registration
statement and definitive proxy statement filed by the Company with the SEC since
its initial filing on March 30, 2006 (the “the Company SEC Reports”), which are
all the forms, reports and documents filed by the Company with the SEC from
March 30, 2006 to the date of this Agreement. As of their respective dates, the
Company SEC Reports: (i) were prepared in accordance and complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, and the rules and regulations of the SEC thereunder
applicable to such the Company SEC Reports, and (ii) did not at the time they
were filed (and if amended or superseded by a filing prior to the date of this
Agreement then on the date of such filing and as so amended or superseded)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
(b)  Each set of financial statements (including, in each case, any related
notes thereto) contained in the Company SEC Reports comply as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with U.S. GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto or, in the case of unaudited statements, do not contain
footnotes as permitted by Form 10-QSB promulgated under the Exchange Act) and
each fairly presents in all material respects the financial position of the
Company at the respective dates thereof and the results of its operations and
cash flows for the periods indicated, except that the unaudited interim
financial statements were or are subject to normal adjustments which were not or
are not expected to have a Material Adverse Effect on the Company taken as a
whole.
 
Section 2.18 OTC Markets Quotation and DTC.
 
 The Company Common Stock is quoted on the QB Tier of the OTC Markets Group
(“OTCQB”). There is no action or proceeding pending or, to the Company’s
knowledge, threatened against the Company by The Financial Industry Regulatory
Authority, Inc. ("FINRA") with respect to any intention by such entity to
prohibit or terminate the quotation of the Company’s Common Stock on the
OTCQB.  The Company’s common stock shall be Depository Trust Company (“DTC”)
eligible and listed in transferable status and shall not be subject to any DTC
“chills” or “locks.”


 
5

--------------------------------------------------------------------------------

 
 
Section 2.19 Exchange Act Compliance.
 
  The Company is in compliance with, and current in, all of the reporting,
filing and other requirements under the Exchange Act, the shares of the Company
Common Stock have been registered under Section 12(g) of the Exchange Act, and
the Company is in compliance with all of the requirements under, and imposed by,
Section 12(g) of the Exchange Act.


Section 2.20 Insurance Policies.
 
The Company has not received notice of any pending or threatened cancellation
(retroactive or otherwise) with respect to any of the insurance policies in
force naming the Company, any of its employees thereof as an insured or
beneficiary or as a loss payable payee and the Company is in compliance in all
material respects with all conditions contained therein.  There are no pending
claims against such insurance policies by the Company as to which insurers are
defending under reservation of rights or have denied liability, and there exists
no claim under such insurance policies that has not been properly filed by the
Company.  Set forth on Schedule 2.20 is a list of all of the Company’s insurance
policies.


Section 2.21 Employee Benefit Plans and Agreements
 
                      The Company has no deferred compensation, pension,
profit-sharing and retirement plans, or bonus, welfare, severance policies or
programs or other “employee benefit plans” (as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)), fringe
benefit or stock option, stock ownership, stock appreciation, phantom stock or
equity (or equity-based) plans, including individual contracts, severance
agreements, employee agreements, consulting agreements with individuals,
separation and change in control programs, agreements or arrangements, or
employee retention agreements, providing the same or similar benefits, whether
or not written, participated in or maintained by the Company or with respect to
which contributions are made or obligations assumed by the Company in respect of
the Company (including health, life insurance and other benefit plans maintained
for former employees or retirees).


ARTICLE III
SHARE PURCHASE
 
Section 3.01 The Sale and Purchase.
 
  On the terms and subject to the conditions set forth in this Agreement, on the
Closing Date (as defined in Section 3.03), the Seller shall sell, assign,
transfer and deliver, free and clear of all liens, pledges, encumbrances,
charges, restrictions or known claims of any kind, nature, or description,
1,788,475 Shares of the Company’s common stock held by Seller to the Purchasers
in the following amounts: 1,466,225 Shares to Campbell and 322,250 Shares to
Espinoza. In consideration of the transfer by Seller of the Shares to the
Purchasers, the Purchasers shall deliver to the Seller the purchase price of Two
Hundred Seventy Seven Thousand Five Hundred Dollars ($277,500) (the “Purchase
Price”) as follows: (a) Espinoza shall pay $42,500 in cash (the “Espinoza Cash
Payment”), (b) credit against the Purchase Price for the following Company debts
in the amount of $77,992 owed to George I. Norman, III (the “Norman Note”) and
$29,016 of general liabilities of the Company, totaling $107,008 (the “General
Liabilities”)  and (c) Campbell shall pay $127,992 in cash (the “Campbell Cash
Payment”). The 1,788,475 shares to be sold to Purchasers under this Agreement
are deemed “restricted shares” within the meaning of Rule 144 promulgated under
the Securities Act of 1933, as amended.
 
Section 3.02 Closing
 
.  The closing (“Closing”) of the transactions contemplated by this Agreement
shall take place at the offices of the Escrow Agent (the “Closing”).  Subject to
the terms and conditions of the Escrow Account set forth in Section 3.05 below
and this Agreement, the date and time of the Closing shall be no later than
September __, 2013 (or such later date as is mutually agreed to by the Company
and the Purchasers), provided, that all of the conditions set forth herein and
applicable to the Closing shall have been fulfilled or waived in accordance
herewith (the “Closing Date”).
 
 
6

--------------------------------------------------------------------------------

 
 
(a) At or prior to Closing:


(i) the Purchasers shall deliver to the Escrow Agent: (A) the Espinoza Cash
Payment, (B) the Campbell Cash Payment, (C) the obligation/promise to cause the
Company to satisfy the Norman Note on or before September 30, 2013, subject to
Norman shipping a blow mold at Purchaser’s expense to Blow Molders Products
located in Glen Avon, California as directed by Campbell (Campbell will provide
a credit card number to do this), (D) the obligation/promise to cause the
Company to pay and satisfy the General Liabilities on or before October 24, 2013
and (E) and any other documents required to be delivered pursuant to this
Agreement.


(ii) the Seller shall deliver to the Escrow Agent certificates for the Shares,
together with medallion guarantees for transfer (the “Stock Certificates”) and
any other documents required to be delivered pursuant to this Agreement and


(iii) Within 72 hours of the Closing, the Seller shall cause George Norman to be
removed as signor on the Company bank accounts and Kent Campbell be named as the
signor on same


Section 3.03 Closing Events
 
.  At such time that the Escrow Agent has received the items set forth in
Section 3.02(a) above, the Closing shall occur and the Escrow Agent shall: (i)
deliver to Seller the Espinoza Cash Payment and the Campbell Cash Payment, and
(ii) deliver to the Purchasers their respective Stock Certificates.  The Seller,
the Company and the Purchasers shall execute, acknowledge, and deliver (or shall
ensure to be executed, acknowledged, and delivered), any and all certificates,
opinions, financial statements, schedules, agreements, resolutions, rulings or
other instruments required by this Agreement to be so delivered at or prior to
the Closing, together with such other items as may be reasonably requested by
the parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.
 
Section 3.04 Termination
 
.  Except as otherwise set forth in this Agreement, this Agreement may be
terminated by the Purchaser or the Company only in the event that the Company or
the Purchaser do not meet the conditions precedent set forth in Articles V and
VI.  If this Agreement is terminated pursuant to this section, this Agreement
shall be of no further force or effect, and no obligation, right or liability
shall arise hereunder.
 
Section 3.05 Escrow Account.
 
(a)  Appointment of Escrow Agent.  The Escrow Agent is hereby appointed to act
as escrow agent hereunder and the Escrow Agent agrees to act as such.


(b)  Escrow Fund.  The Escrow Fund shall be comprised of the items set forth in
Section 3.02(a) above.


 
7

--------------------------------------------------------------------------------

 
 
(c)  Distribution of the Escrow Fund.  The Escrow Agent shall continue to hold
the Escrow Fund until it has received notification signed by the Seller and the
Purchasers directing distribution of all or part of the Escrow Fund.


(d)  Termination.  This Escrow Account may be terminated at any time and upon
the receipt by the Escrow Agent of 10 days' prior written notice of termination
executed by the Seller and the Purchasers directing the distribution of all
items then held by the Escrow Agent hereto.  This Escrow Account shall
automatically terminate if and when all items held in escrow shall have been
distributed by the Escrow Agent in accordance with the terms hereof.


(e)           Escrow Agent.


(i)  Obligations.  The obligations of the Escrow Agent hereunder are those
specifically provided in this Agreement and no other, and the Escrow Agent shall
have no liability under, or duty to inquire into the terms and provisions of,
any other agreement between or among the parties.  The duties of the Escrow
Agent are purely ministerial in nature, and it shall not incur any liability
hereunder whatsoever, except for willful misconduct or gross negligence.  The
Escrow Agent may consult with counsel of its choice and shall not be liable for
any action taken or not taken or suffered by it in accordance with the advice of
such counsel.  The Escrow Agent shall have no responsibility for the genuineness
or validity of any document or other item deposited with it or of any signature
thereon and shall not have any liability for acting in accordance with any
written instructions or certificates given to it hereunder and believed by it to
be signed by the proper parties.


(ii)  Resignation and Removal.  The Escrow Agent may resign (and be discharged)
from its duties hereunder at any time by giving at least 10 days' written notice
of such resignation to the Seller and the Purchasers specifying the date upon
which such resignation shall take effect.  Upon receipt of such written notice
of resignation, a successor escrow agent shall be appointed by the Seller and
Purchasers, such successor escrow agent to become the Escrow Agent hereunder on
the resignation date specified in such notice.  If an instrument of acceptance
by a successor escrow agent shall not have been delivered to the Escrow Agent
within 10 days after the giving of such written notice of resignation, the
resigning escrow agent may petition any court of competent jurisdiction for the
appointment of a successor escrow agent.  The Seller and the Purchasers may at
any time substitute a new escrow agent by giving 10 days' written notice thereof
to the current escrow agent and paying all fees and expenses of such current
escrow agent.


(iii)  Indemnification.  The Seller and the Purchasers, jointly and severally,
shall hold the Escrow Agent harmless from, and indemnify the Escrow Agent
against, any loss, liability, expense (including reasonable attorneys' fees and
expenses), claim or demand arising out of or in connection with the performance
of its obligations in accordance with the provisions of this Agreement, except
for any claim or demand arising out of the gross negligence or willful
misconduct of the Escrow Agent.  The indemnities contained herein shall survive
the resignation or substitution of the Escrow Agent and the termination of this
Agreement.


(iv)  Fees and Expenses.  The Escrow Agent shall receive payment for services
rendered at its normal hourly rates for legal services payable monthly in
arrears, and reimbursement for out-of-pocket expenses, all of which amounts
shall be deducted from the Escrow Fund if not timely paid upon request therefor
made by the Escrow Agent to the Seller and Purchasers.  All fees and expenses
related to the services provided by Escrow Agent hereunder will be paid by
Purchasers.


(f) Disputes.  If any dispute should arise with respect to the payment or
ownership or right of possession of the Escrow Fund, the Escrow Agent is
authorized and directed to retain in its possession, without liability to
anyone, all or any part of the Escrow Fund until such dispute shall have been
settled either by mutual agreement of the parties concerned or by the final
order, decree or judgment of a court of competent jurisdiction in the United
States of America (the time for appeal having expired with no appeal having been
taken) in a proceeding to which the Seller and Purchaser are parties, but the
Escrow Agent shall be under no duty whatsoever to institute or defend any such
proceedings.


 
8

--------------------------------------------------------------------------------

 


ARTICLE IV
SPECIAL COVENANTS
 
Section 4.01 Access to Properties and Records
 
.  The Company will afford to the Purchaser full access to the properties, books
and records of the Company.
 
Section 4.02 Delivery of Books and Records
 
.  At the Closing but in no event later than 14 days therefrom, the Company
shall deliver to the Purchaser, the originals of the corporate minute books,
books of account, contracts, records, and all other books or documents of the
Company now in the possession of the Company or its representatives. The Company
SEC Filings.
 
  On or before the Closing Date, the Company shall promptly file with the SEC
all necessary disclosure statements required by federal securities law and, at
the closing or immediately thereafter, the Company and Purchasers will cause to
be filed with the SEC all reports and notifications as may be required by the
SEC as a result of the transactions contemplated by this Agreement.
 
Designation of Directors and Officer.
 
  On the Closing Date: (a) Kent Campbell will take the position of Chief
Executive Officer and Director with the Company, Denis Espinoza will take the
position of President, Chief Operating Officer and Director with the Company (c)
the existing officer, George I. Norman, III, shall tender his resignation from
all officer positions, other than CFO and Mr. Norman shall remain as a member of
the Company’s board of directors (d) Jessie Scott Bean shall have resigned as a
Director of the Company and (e) Laurie Jo Norman shall resign as a Director of
the Company.
 
Indemnification.
 
(a) The Company and the Seller, jointly and severally, agree to indemnify and
hold harmless the Purchasers (the “the Purchasers Indemnitees”) against any
Liabilities incurred or suffered by the Purchasers Indemnitees.  For this
purpose, “Liabilities” shall mean all suits, proceedings, claims, expenses,
losses, costs, liabilities, judgments, deficiencies, assessments, actions,
investigations, penalties, fines, settlements, interest and damages (including
reasonable attorneys' fees and expenses), whether suit is  instituted or not
and, if instituted, whether at any trial or appellate level, and whether raised
by the parties hereto or a third party, incurred or suffered by the Purchasers
Indemnitees or any of them arising from, in connection with or as a result of
(a) any false or inaccurate representation or warranty made by or on behalf of
the Company in or pursuant to this Agreement; (b) any default or breach in the
performance of any of the covenants or agreements made by the Company in or
pursuant to this Agreement; (c) the operation of the Company’s business prior to
the Closing; (d) any obligation or liability of the Company which is not
included in the Company’s financial statements (e) any breach of the contracts
prior to the Closing; and (f) any Liabilities arising out of the claims of
creditors of the Company or any party claiming by, through or under such
creditor, including, but not limited to, any bankruptcy trustee or
debtor-in-possession.  The indemnification provided for in this section shall
survive the Closing and consummation of the transactions contemplated hereby and
termination of this Agreement for two years following the Closing (the
“Indemnification Period”).
 
 
9

--------------------------------------------------------------------------------

 
 
(b) The Company and Purchasers agree to indemnify and hold harmless the Seller
(the “Seller Indemnitees”) against any Liabilities incurred or suffered by the
Seller Indemnitees.  For this purpose, “Liabilities” shall mean all suits,
proceedings, claims, expenses, losses, costs, liabilities, judgments,
deficiencies, assessments, actions, investigations, penalties, fines,
settlements, interest and damages (including reasonable attorneys' fees and
expenses), whether suit is  instituted or not and, if instituted, whether at any
trial or appellate level, and whether raised by the parties hereto or a third
party, incurred or suffered by the Seller Indemnitees or any of them arising
from, in connection with or as a result of (a) the operation of the Company’s
business following the Closing; (b) any breach of the contracts following the
Closing; and (c) any Liabilities arising out of the claims of creditors of the
Company or any party claiming by, through or under such creditor, including, but
not limited to, any bankruptcy trustee or debtor-in-possession.  The
indemnification provided for in this section shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement for two years following the Closing (the “Indemnification Period”).
 
(c) Procedure for Indemnification.  In the event any person or entity not a
party to this Agreement shall make any demand or claim or file or threaten to
file or continue any lawsuit, which demand, claim or lawsuit may result in
Liabilities, the indemnified party shall give written notice to such effect to
the indemnifying party promptly upon becoming aware thereof.  In such event,
within 20 days after written notice by the indemnified party (the “Notice”) of
such demand, claim or lawsuit, the indemnifying party shall have the right, at
its sole cost and expense, to take and assume full control of the defense
thereof and to hire counsel (which counsel shall be reasonably satisfactory to
the indemnified party) to defend any such demand, claim or lawsuit (provided,
however, that the failure to give such Notice shall not relieve the indemnifying
party of its obligations hereunder unless, and only to the extent that, such
failure caused the damages for which the indemnifying party is obligated to be
greater than they would otherwise have been had the indemnified party given
prompt notice hereunder).  Thereafter, the indemnified party shall be permitted
to participate in such defense at its sole cost and expense, provided that, if
the named parties to any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party or if the
indemnifying party proposes that the same counsel represent both the indemnified
party and the indemnifying party and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them, then the indemnified party shall have the right to retain its own
counsel at the cost and expense of the indemnifying party. In the event that the
indemnifying party shall fail to respond within 20 days after receipt of the
Notice from the indemnified party of any such demand, claim or lawsuit, then the
indemnified party may retain counsel and conduct the defense of such demand,
claim or lawsuit, as it may in its sole discretion deem proper, at the sole cost
and expense of the indemnifying party.  With regard to claims of third parties
for which indemnification is payable hereunder, such indemnification shall be
paid in advance of settlement or final adjudication thereof on a current basis
within 30 days of receipt from the indemnified party of such supporting
documentation as the indemnifying party may reasonably request.
 
The Acquisition of the Company Common Stock
 
.  The Seller, the Company and the Purchasers understand and agree that the
consummation of this Agreement including the sale, transfer and issuance of the
Company common stock to the Purchasers as contemplated hereby constitutes the
offer and sale of securities under the Securities Act and applicable state
statutes.  The Company and the Purchasers agree that such transactions shall be
consummated in reliance on exemptions from the registration and prospectus
delivery requirements of such statutes, which depend, among other items, on the
circumstances under which such securities are acquired.
 
 
10

--------------------------------------------------------------------------------

 
 
(d) In order to provide documentation for reliance upon the exemptions from the
registration and prospectus delivery requirements for such transactions, each
Purchaser shall execute and deliver to the Company a Suitability Letter and an
Investment Representation Letter in substantially the same form as that attached
hereto as Exhibit A providing representations that the shares of the Company’s
common stock to be acquired hereunder are, among other things:
 
(i) being acquired for investment purposes and not with a view to public resale;
 
(ii) being acquired for the Purchaser’s own account;


(iii) are restricted securities and may not be resold or otherwise transferred
except pursuant to a registration statement or in reliance upon an exemption to
registration under the Securities Act of 1933.
 
Payment of Liabilities.
 
  The Purchasers shall cause the Company to pay the Norman Note on or before
September 30, 2013, subject to Norman first shipping the Company blow mold at
expense of Purchasers to the Company at an address specified by Campbell.  The
Purchasers shall cause the Company to pay the General Liabilities on or before
October 24, 2013.
 
Assistance with Post-Closing SEC Reports and Inquiries.
 
 Upon the reasonable request of the Purchasers, after the Closing Date, the
Seller shall use its reasonable best efforts to provide such information
available to Seller, including information, filings, reports, financial
statements or other circumstances of the Company occurring, reported or filed
prior to the Closing, as may be necessary or required by the Company for the
preparation of the reports that the Company is required to file after Closing
with the SEC to remain in compliance and current with its reporting requirements
under the Exchange Act, or filings required to address and resolve matters as
may relate to the period prior to Closing and any SEC comments relating thereto
or any SEC inquiry thereof.
 


ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER
 
The obligations of the Seller under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:
 
Section 5.01 Accuracy of Representations and Performance of Covenants
 
.  The representations and warranties made by the Purchasers in this Agreement
were true when made and shall be true at the Closing Date with the same force
and effect as if such representations and warranties were made at and as of the
Closing Date (except for changes therein permitted by this Agreement).  The
Purchasers shall have performed or complied with all covenants and conditions
required by this Agreement to be performed or complied with by the Purchasers
prior to or at the Closing.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 5.02 No Governmental Prohibition
 
.  No order, statute, rule, regulation, executive order, injunction, stay,
decree, judgment or restraining order shall have been enacted, entered,
promulgated or enforced by any court or governmental or regulatory authority or
instrumentality which prohibits the consummation of the transactions
contemplated hereby.
 
Section 5.03 Consents
 
.  All consents, approvals, waivers or amendments pursuant to all contracts,
licenses, permits, trademarks and other intangibles in connection with the
transactions contemplated herein, or for the continued operation of the
Purchasers after the Closing Date on the basis as presently operated shall have
been obtained.
 
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASERS
 


 
The obligations of the Purchasers under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:
 
Section 6.01 Accuracy of Representations and Performance of Covenants
 
.  The representations and warranties made by the Company and the Seller in this
Agreement were true when made and shall be true as of the Closing Date (except
for changes therein permitted by this Agreement) with the same force and effect
as if such representations and warranties were made at and as of the Closing
Date.  Additionally, the Seller shall have performed and complied with all
covenants and conditions required by this Agreement to be performed or complied
with by the Seller.
 
Section 6.02 Officer’s Certificate
 
.  The Purchasers shall have been furnished with certificates dated the Closing
Date and signed by the Seller and duly authorized executive officers of the
Company, to the effect that no litigation, proceeding, investigation or inquiry
is pending, or threatened, which might result in an action to enjoin or prevent
the consummation of the transactions contemplated by this Agreement  or, to the
extent not disclosed in the Company Schedules, by or against the Company, which
might result in any material adverse change in any of the assets, properties or
operations of the Company.
 
Section 6.03 Good Standing
 
.  The Purchasers shall have received a certificate of good standing from the
Secretary of State of Nevada or other appropriate office, dated as of a date
within ten days prior to the Closing Date certifying that the Company is in good
standing as a corporation in the State of Nevada and has filed all tax returns
required to have been filed by it to date and has paid all taxes reported as due
thereon.
 
Section 6.04 No Governmental Prohibition
 
.  No order, statute, rule, regulation, executive order, injunction, stay,
decree, judgment or restraining order shall have been enacted, entered,
promulgated or enforced by any court or governmental or regulatory authority or
instrumentality which prohibits the consummation of the transactions
contemplated hereby.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 6.05 Consents
 
.  All consents, approvals, waivers or amendments pursuant to all contracts,
licenses, permits, trademarks and other intangibles in connection with the
transactions contemplated herein, or for the continued operation of the Company
after the Closing Date on the basis as presently operated shall have been
obtained.
 
Section 6.06 Shareholder Report
 
The Purchasers shall receive a shareholder’s report reflective of all the
Company shareholder’s which does not exceed 2,633,750 shares of the Company
common stock issued and outstanding as of the day prior to the Closing Date.
 
Section 6.07 Other Items
 
.  The Purchasers shall have received further opinions, documents, certificates,
or instruments relating to the transactions contemplated hereby as the
Purchasers may reasonably request.
 
ARTICLE VII
MISCELLANEOUS
 
Section 7.01 Brokers
 
.  The Company and the Purchasers agree that, except as set out on Schedule 7.01
attached hereto, there were no finders or brokers involved in bringing the
parties together or who were instrumental in the negotiation, execution or
consummation of this Agreement.  The Company and the Purchasers each agree to
indemnify the other against any claim by any third person other than those
described above for any commission, brokerage, or finder’s fee arising from the
transactions contemplated hereby based on any alleged agreement or understanding
between the indemnifying party and such third person, whether express or implied
from the actions of the indemnifying party.
 
Section 7.02 Governing Law
 
.  This Agreement shall be governed by, enforced, and construed under and in
accordance with the laws of the United States of America and, with respect to
the matters of state law, with the laws of the State of Nevada.  Each of the
parties (a) irrevocably consents and agrees that any legal or equitable action
or proceedings arising under or in connection with this Agreement shall be
brought exclusively in the federal courts of the United States. By execution and
delivery of this Agreement, each party hereto irrevocably submits to and
accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid court, and irrevocably waives
any and all rights such party may now or hereafter have to object to such
jurisdiction.
 
Section 7.03 Notices
 
.  Any notice or other communications required or permitted hereunder shall  be
in writing and shall be sufficiently given if personally delivered to it or sent
by telecopy, overnight courier or registered mail or certified mail, postage
prepaid, addressed as follows:
 
 
13

--------------------------------------------------------------------------------

 
 
If to the Purchasers, to:



 
Kent Campbell

 
1007 Livingston Loop

 
The Villages, FL 32162



 
Denis Espinoza

 
110 Adams Ave.

 
Ladson, SC 29456



 
If to the Company and Seller, to:

 
George Norman

 
LILM, Inc.

 
1115 Gilmer Drive

 
Salt Lake City, Utah 84105



or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.


Section 7.04 Attorney’s Fees
 
.  In the event that either party institutes any action or suit to enforce this
Agreement or to secure relief from any default hereunder or breach hereof, the
prevailing party shall be reimbursed by the losing party for all costs,
including reasonable attorney’s fees, incurred in connection therewith and in
enforcing or collecting any judgment rendered therein.
 
Section 7.05 Confidentiality
 
.  Each party hereto agrees with the other that, unless and until the
transactions contemplated by this Agreement have been consummated, it and its
representatives will hold in strict confidence all data and information obtained
with respect to another party or any subsidiary thereof from any representative,
officer, director or employee, or from any books or records or from personal
inspection, of such other party, and shall not use such data or information or
disclose the same to others, except (i) to the extent such data or information
is published, is a matter of public knowledge, or is required by law to be
published; or (ii) to the extent that such data or information must be used or
disclosed in order to consummate the transactions contemplated by this
Agreement.  In the event of the termination of this Agreement, each party shall
return to the other party all documents and other materials obtained by it or on
its behalf and shall destroy all copies, digests, work papers, abstracts or
other materials relating thereto, and each party will continue to comply with
the confidentiality provisions set forth herein.
 
Section 7.06 Public Announcements and Filings
 
.  Unless required by applicable law or regulatory authority, none of the
parties will issue any report, statement or press release to the general public,
to the trade, to the general trade or trade press, or to any third party (other
than its advisors and representatives in connection with the transactions
contemplated hereby) or file any document, relating to this Agreement and the
transactions contemplated hereby, except as may be mutually agreed by the
parties.  Copies of any such filings, public announcements or disclosures,
including any announcements or disclosures mandated by law or regulatory
authorities, shall be delivered to each party at least one (1) business day
prior to the release thereof.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 7.07 Schedules; Knowledge
 
.  Each party is presumed to have full knowledge of all information set forth in
the other party’s schedules delivered pursuant to this Agreement.
 
Section 7.08 Third Party Beneficiaries
 
.  This contract is strictly between the Seller, the Company and the Purchasers,
and, except as specifically provided, no director, officer, stockholder,
employee, agent, independent contractor or any other person or entity shall be
deemed to be a third party beneficiary of this Agreement.
 
Section 7.09 Expenses
 
.  Subject to Section 7.04 above, whether or not the sale of the Shares is
consummated, each of the Seller, Company and the Purchasers will bear their own
respective expenses, including legal, accounting and professional fees, incurred
in connection with the sale of the Shares or any of the other transactions
contemplated hereby.  The cost of delivering the Company inventory and assets to
the Purchasers as directed by Campbell and delivering the books and records of
the Company as set forth in Sections 3.02(a), 4.02 and 4.07 above shall be borne
and paid by Purchasers.
 
Section 7.10 Entire Agreement
 
.  This Agreement represents the entire agreement between the parties relating
to the subject matter thereof and supersedes all prior agreements,
understandings and negotiations, written or oral, with respect to such subject
matter.
 
Section 7.11 Survival; Termination
 
.  The representations, warranties, and covenants of the respective parties
shall survive the Closing Date and the consummation of the transactions herein
contemplated for a period of two years.
 
Section 7.12 Counterparts
 
.  This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original and all of which taken together shall be but a single
instrument.
 
Section 7.13 Amendment or Waiver
 
.  Every right and remedy provided herein shall be cumulative with every other
right and remedy, whether conferred herein, at law, or in equity, and may be
enforced concurrently herewith, and no waiver by any party of the performance of
any obligation by the other shall be construed as a waiver of the same or any
other default then, theretofore, or thereafter occurring or existing.  At any
time prior to the Closing Date, this Agreement may by amended by a writing
signed by all parties hereto, with respect to any of the terms contained herein,
and any term or condition of this Agreement may be waived or the time for
performance may be extended by a writing signed by the party or parties for
whose benefit the provision is intended.
 
Section 7.14 Best Efforts
 
.  Subject to the terms and conditions herein provided, each party shall use its
best efforts to perform or fulfill all conditions and obligations to be
performed or fulfilled by it under this Agreement so that the transactions
contemplated hereby shall be consummated as soon as practicable.  Each party
also agrees that it shall use its best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
this Agreement and the transactions contemplated herein.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 7.15 Role of Counsel
 
.  The Seller, Company and Purchasers acknowledge their understanding that this
Agreement and other agreements entered into in connection with the Agreement
were prepared at the request of the Purchasers by Legal & Compliance, LLC,
counsel for the Purchasers and that such law firm or its attorneys did not
represent the Company or the Seller in conjunction with this Agreement or any of
the related transactions.  The Seller and the Company  acknowledge that they
have had the opportunity to obtain the advice of independent counsel of their
choosing prior to his execution of this Agreement and that they have availed
themselves of this opportunity to the extent they deemed necessary and
advisable.  By their signatures below, the Seller and the Company represent and
warrant that they fully understand the terms and provisions of this Agreement.
 


[Signature Pages Follow]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.




 
 
 
 
By:
THE COMPANY:
LILM, Inc.

 
Name: George I. Norman, III

 
Title:  President, CEO and Chairman





 
SELLER:
 
 

 
Alewine Limited Liability Company





By:
 

 
Name: George I. Norman, III

 
Title:  General Manager





 
 
PURCHASER:
 
 

 
Kent Campbell







 
 
PURCHASER:
 
 

 
Denis Espinoza





 
ESCROW AGENT:



 
Legal & Compliance, LLC





By:
 

 
Laura E. Anthony, for the firm





 
17

--------------------------------------------------------------------------------

 


LILM, Inc. (“the Company”)


Share Purchase Agreement


Exhibit and Schedules




 
18

--------------------------------------------------------------------------------

 
 
INVESTMENT LETTER
 
LILM, Inc.
 
Re:           Purchase of shares of Common Stock of the Company
 
Gentlemen:
 
In connection with the acquisition by the undersigned of shares of LILM, Inc.’s
Common Stock (the “Securities”), the undersigned represents that the Securities
are being acquired without a view to, or for, resale in connection with any
distribution of such Securities or any interest therein without registration or
other compliance under the Securities Act of 1933, as amended (the “Securities
Act”), and that the undersigned has no direct or indirect participation in any
such undertaking or in the underwriting of such an undertaking.
 
The undersigned understands that the Securities have not been registered, but
are being acquired by reason of a specific exemption under the Securities Act as
well as under certain state statutes for transactions by an issuer not involving
any public offering and that any disposition of the subject Securities may,
under certain circumstances, be inconsistent with this exemption and may make
the undersigned an “underwriter” within the meaning of the Securities Act.  It
is understood that the definition of an “underwriter” focuses on the concept of
“distribution” and that any subsequent disposition of the subject Securities can
only be effected in transactions which are not considered
distributions.  Generally, the term “distribution” is considered synonymous with
“public offering” or any other offer or sale involving general solicitation or
general advertising.  Under present law, in determining whether a distribution
occurs when securities are sold into the public market, under certain
circumstances one must consider the availability of public information regarding
the issuer, a holding period for the securities sufficient to assure that the
persons desiring to sell the securities without registration first bear the
economic risk of their investment, and a limitation on the number of securities
which the stockholder is permitted to sell and on the manner of sale, thereby
reducing the potential impact of the sale on the trading markets.  These
criteria are set forth specifically in Rule 144 promulgated under the Securities
Act.  After one year from the date the Securities are fully paid for and the
subscription is accepted by the issuer, all as calculated in accordance with
Rule 144(d), sales of the Securities in reliance on Rule 144 can only be made in
limited amounts in accordance with the terms and conditions of that Rule.  After
two year from the date the Securities are fully paid for, as calculated in
accordance with Rule 144(d), it can generally be sold without meeting these
conditions provided the holder is not (and has not been for the preceding three
months) an affiliate of the issuer.
 
 
19

--------------------------------------------------------------------------------

 
 
LILM, Inc.
Page Two
 
The undersigned acknowledges that the Securities must be held and may not be
sold, transferred, or otherwise disposed of for value unless it is subsequently
registered under the Securities Act or an exemption from such registration is
available; the issuer is under no obligation to register the Securities under
the Securities Act or under section 12 of the Securities Exchange Act of 1934,
as amended, except as may be expressly agreed to by it in writing; if Rule 144
is available, and no assurance is given that it will be, initially only routine
sales of such Securities in limited amounts can be made in reliance on Rule 144
in accordance with the terms and conditions of that Rule; the issuer is under no
obligation to the undersigned to make Rule 144 available, except as may be
expressly agreed to by it in writing; in the event Rule 144 is not available,
compliance with Regulation A or some other exemption may be required before the
undersigned can sell, transfer, or otherwise dispose of such Securities without
registration under the Securities Act; the issuer’s registrar and transfer agent
will maintain a stop transfer order against the registration of transfer of the
Securities; and the certificate representing the Common Stock composing the
Securities will bear a legend in substantially the following form so restricting
the sale of such Securities.
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ARE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT.
 
The issuer may refuse to register transfer of the Securities in the absence of
compliance with Rule 144 unless the undersigned furnishes the issuer with a
“no-action” or interpretative letter from the Securities and Exchange Commission
or an opinion of counsel reasonably acceptable to the issuer stating that the
transfer is proper; further, unless such letter or opinion states that the
Securities are free of any restrictions under the Securities Act, the issuer may
refuse to transfer the Securities to any transferee who does not furnish in
writing to the issuer the same representations and agree to the same conditions
with respect to such Securities as are set forth herein.  The issuer may also
refuse to transfer the Securities if any circumstances are present reasonably
indicating that the transferee’s representations are not accurate.
 
Very truly yours,




Dated:                                
(Subscriber)






(Joint Subscriber)
 
 
20

--------------------------------------------------------------------------------

 